Citation Nr: 1640807	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  14-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee gout.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for hepatitis B.

4.  Entitlement to service connection for a liver disability, to include as secondary to hepatitis B.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for right wrist carpal tunnel.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
  
The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of statements submitted by the Veteran, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With respect to all claims on appeal, records in the Veteran's file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  See July 2016 statement from Veteran.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claims.  Therefore, VA must attempt to obtain these records. While on Remand any additional VA and private treatment records should be associated with the claims file.  

Additionally, the Board notes that 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013; this provision does not apply to evidence obtained by VA. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154,  § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act).
 
Here, the Veteran filed his VA Form 9, Substantive Appeal, in August 2014, and, subsequent to the July 2014 statement of the case (SOC), the Veteran has submitted additional evidence consisting of treatment records; additionally, the AOJ obtained VA examinations to assess the Veteran's service-connected hypertension and hepatitis B in August 2015.  The Veteran has not submitted a waiver of initial AOJ review of such evidence.
 
With respect to these additional VA examinations, this new evidence is not subject to initial review by the Board. See 38 U.S.C.A. § 7105(e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2015). Therefore, this additional evidence must be reviewed by the AOJ on remand.

Increased Rating Right Knee Gout- With respect to the Veteran's claim for an increased rating for right knee gout, the Veteran was last afforded a VA examination in September 2012. 

More importantly, statements from the Veteran and recent treatment records reflect that the Veteran's disability may have worsened since his last VA examination.  As such, the Board finds that the Veteran must be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the record reflects that the Veteran's service connected disabilities affect his employability.  

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  The Board finds that VCAA notice and a VA examination should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

3.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.




4.  Following the development in Remand paragraphs 1-3, schedule the Veteran for VA gout and knee examinations to determine the nature and severity of his service-connected right knee gout.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

The examiner is asked to additionally address the following question:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition(s) on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  This is a complex case.  After completing the above, insuring that the questions asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




